Application by the defendant for a writ of error coram nobis, to vacate an order of this court dated April 13, 1987 (see, People v Williams, 129 AD2d 659, lv denied 70 NY2d 706), affirming a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered April 30, 1985.
Ordered that the application is denied.
The defendant asserts that he was denied the effective assistance of appellate counsel because of the failure of assigned counsel to raise certain issues on appeal in accordance with the defendant’s instructions. However, counsel had no duty to advance frivolous arguments (see, Anders v California, 386 US 738). The defendant here points to no argument that counsel unreasonably failed to advance. Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.